Citation Nr: 1042324	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 
percent for residuals of a duodenal ulcer.

2.  Entitlement to service connection for a major depressive 
disorder, to include as secondary to the service-connected 
residuals of a duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and an observer



ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from August 1956 to January 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
Virginia, which denied the increased rating claim for his 
service-connected residuals of duodenal ulcer.  This matter also 
comes before the Board from an April 2008 rating decision which 
denied the Veteran's service connection claim for major 
depressive disorder secondary to his duodenal ulcers.  The 
service connection claim was subsequently reconsidered in a 
February 2009 rating decision which adjudicated the Veteran's 
depression on secondary service connection grounds.  Separate 
theories in support of a claim for a particular disability are to 
be adjudicated under one claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 
F.3d. 1346, 1349 (Fed. Cir. 2005). As such, separate adjudication 
of the Veteran's claim of entitlement to service connection for 
depression under separate theories of entitlement (in this case, 
direct service connection and secondary service connection) is 
not warranted. The Board has therefore recharacterized this issue 
above to reflect the Veteran's assertion that consideration 
should be given to whether his depression is related to his 
active duty or secondarily related to his service-connected 
residuals of a duodenal ulcer.  

The Veteran withdrew his claim of an increased rating for his 
service-connected residuals of a lumbosacral strain with 
arthritis in October 2008.  As such, the Board no longer has 
jurisdiction over this claim.  38 C.F.R. § 20.204 (2009).  



FINDING OF FACT

The evidence of record indicates that the Veteran's service-
connected residuals of a duodenal ulcer have healed and the 
symptoms of burning, nausea, and vomiting are the result of 
residuals of an unrelated partial gastrectomy.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 
percent for residuals of a duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.114, DC 7305 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to the Veteran's increased rating claim, the law 
requires VA to notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

A letter dated in April 2006 satisfied VA's duty to notify as the 
letter addressed the type of evidence needed to show that his 
ulcer disorder had worsened.  It also provided notice that should 
an increase in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  The 
Veteran was also notified of how the effective date is 
determined.  The duty to notify has been satisfied.  See Vazquez-
Flores, 580 F.3d 1270.

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008).

VA examinations dated in June 2006, November 2007, November 2009, 
and February 2010 were obtained in association with the Veteran's 
increased rating claim.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the November 2007, November 2009, and February 
2010 opinions are adequate.  These opinions are predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  The VA examiners considered all of the 
pertinent medical evidence of record and the Veteran's 
statements, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  The 
Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the private 
treatment mentioned above, records of which are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings. There 
is no evidence indicating that there has been a material change 
in the severity of the Veteran's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  As such, the Board 
finds that the opinion is adequate upon which to base a decision. 

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	Increased Rating

The Veteran contends that he is entitled to an increased 
disability rating in excess of 10 percent for his service-
connected residuals of a duodenal ulcer.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided. 
38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's ulcer disorder is currently assigned a 10 percent 
evaluation under diagnostic code (DC) 7305, used to evaluate 
duodenal ulcer.  Mild duodenal ulcer with recurring symptoms once 
or twice a year warrants a 10 percent rating.  Moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration or with continuous 
moderate manifestations warrants a 20 percent rating.  Moderately 
severe duodenal ulcer, manifested by symptoms less than 
"severe" but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging ten 
days or more in duration at least four or more times a year 
warrants a 40 percent rating.  Severe duodenal ulcer, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health warrants a 60 percent disabling.  38 C.F.R. § 4.114, DC 
7305. 
 
The Veteran has been afforded numerous VA examinations in 
connection with his increased rating claim.  In June 2006, the 
Veteran was afforded an examination to determine the extent of 
disability.  During the examination, the examiner indicated that 
the Veteran had less than weekly bouts of vomiting, dysphasia at 
least weekly, weekly bouts of heartburn, and less than weekly 
occurrences of regurgitation.  During a November 2007 VA 
examination, the examiner indicated the Veteran's history to 
include that the Veteran was diagnosed with duodenal ulcer and 
treated with medication and diet while in service.  After 
discharge, he continued to have these same symptoms and continued 
to be treated with medication and diet.  Due to the continuity of 
his symptoms, the Veteran underwent testing which showed a tumor 
in his stomach, requiring surgical subtotal gastrectomy.  The 
Veteran complained of gnawing or burning pain several times a 
week before eating.  The Veteran also complained of bloating, 
nausea, sweating, vomiting, weakness, and weight loss, although 
no significant weight loss or malnutrition was noted.  The 
examiner indicated continued nausea after eating with occasional 
vomiting and noted that the course since onset had improved.  The 
examiner indicated that the Veteran experienced no periods of 
incapacitation due to his stomach or duodenal disease.  He also 
provided that there were no episodes of abdominal colic, nausea, 
vomiting, abdominal distention, hematemesis, or melena.  The 
examiner indicated that the Veteran had retired in 2002 as he was 
eligible by age or duration of work.  He then provided that his 
stomach disorder severely affected his ability to exercise and 
play sports, moderately affected his ability to do chores and 
recreational activities; and mildly affected his ability to shop.  
The examiner noted that there was no affect on his ability to 
travel, feed, bath, dress, or groom himself.  The examiner then 
opined that the gastric schwannoma, for which he underwent the 
2006 partial gastrectomy, was not related to his duodenal ulcer 
as these two disorders are separate entities and ulcers do not 
cause schwannoma of the stomach.  

During a November 2009 VA examination, the Veteran complained of 
heartburn, acid eructations, belching, feeling full after meals 
and vomiting at times after a meal.  The Veteran indicated that 
he experienced daily gnawing or burning pain for which he 
indicated voluntary vomiting or medication relieved the 
sensation.  There are no episodes of hemtemesis or melena.  The 
examiner indicated that the course since onset has become 
progressively worse.  He also provided that there have been no 
periods of incapacitation due to his stomach or duodenal disease, 
no abdominal colic, or abdominal distention.  However, there was 
nausea at times, vomiting at least twice a week after meals, 
belching and weight loss, to include a loss of 5 pounds in the 
last 6 months.  A January 2009 endoscopy revealed the Veteran's 
gastric remnant was free of disease; a large amount of retained 
food particles remained in the body of the stomach; there no 
evidence of significant hiatal hernia; and his esophagus is 
normal.  The Veteran was diagnosed with vomiting and fullness of 
epigastrium due to status post 2006 partial gastrectomy for 
schwannoma of the stomach, and a history of duodenal ulcer in the 
past.  The examiner then provided that the Veteran's present 
symptoms are related to his 2006 surgery as there was no evidence 
of ulcers at that time.  The examiner also opined that the 
symptoms of vomiting, nausea, bloating, and burning were not 
related to the Veteran's history of duodenal ulcers because there 
was no evidence of a current ulcer disorder.  

The Veteran submitted to his final VA examination in February 
2010 where the examiner noted the same history as provided in the 
November 2009 VA examination report.  The only difference being 
that the February 2010 examiner noted the presence of normocytic 
anemia which he opined was not related to his duodenal ulcer.  
The examiner provided that duodenal ulcers cause anemia through 
chronic blood loss and therefore the anemia is typically iron 
deficient and of a microcytic type (as opposed to a normocytic 
type).  The examiner indicated that the Veteran did not respond 
to iron supplements and the anemia has persisted in spite of 
normal serum iron and ferritin levels.  As such, the examiner 
provided that the Veteran's anemia is not an anemia due to 
chronic blood loss and therefore not a residual of a duodenal 
ulcer.  

VA treatment records evidence complaints of stomach problems.  A 
July 2007 VA treatment note provides that the Veteran complained 
of a lot of pain in his stomach.  In a January 2009 private 
treatment note, the Veteran complained of cramping and mid to 
upper adnominal pain associated with some nausea.  However, VA 
treatment records dated from May 2009 to August 2009 consistently 
indicate that there are no GI or GU symptoms.  
 
The Veteran also presented oral testimony evidence in support of 
his increased rating claim.  In particular, the Veteran testified 
during his June 2010 travel board hearing that he cannot eat 
certain foods and has periods of vomiting despite the medication 
he takes.  He also testified that he feels a burning sensation.  
He indicated that he usually experiences these symptoms daily.  
He also indicated that about every two weeks he experiences 
discomfort so badly that he remains in bed.  During his February 
2010 formal RO hearing, the Veteran testified that he experiences 
severe episodes about five to six times a year and moderate 
episodes about every two weeks where he will experience extreme 
burning and reflux.  

Throughout the course of this appeal, the Veteran's ulcer 
condition has essentially not increased in severity.  He has 
consistently reported weekly bouts of vomiting and nausea and 
daily or near daily feelings of gnawing or burning pain.  
Further, the November 2009 VA examination indicated that the 
burning, nausea, and vomiting that he experienced where unrelated 
to the residuals of duodenal ulcer and instead related to 
residuals of his 2006 partial gastrectomy.  Further, the examiner 
indicated that there was no evidence that an ulcer still existed 
and opined that it had healed.  The February 2010 VA examiner 
further indicated that his anemia was not a residual of his 
duodenal ulcer.  Further, VA treatment records dated from March 
2009 to August 2009 indicated that the Veteran had no GI or GU 
symptoms.  

The Board acknowledges the Veteran's testimony that he has 
experienced severe, episodes five to six times a year where he 
cannot get out of bed and finds that he is competent to report on 
his symptoms.  The Veteran's statements describing his symptoms 
are considered to be competent evidence.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, his statements do not constitute competent 
evidence with regard to attributing the symptoms he experiences 
to his service-connected ulcer.  Whether certain symptoms are the 
result of a specific condition is a medical matter.  Therefore, 
the Board looks to the competent medical evidence pertaining to 
this matter and finds that all four VA examiners made findings 
that the Veteran had not suffered from any incapacitating 
episodes.  

Accordingly, the Board finds that the service-connected duodenal 
ulcer does not result in incapacitating episodes.  Moreover, the 
record is negative for recurring episodes or severe symptoms two 
or three times per year averaging ten days in duration or 
continuous moderate manifestations.  Thus, a rating in excess of 
10 percent disabling is not warranted for any period during the 
course of this appeal. 38 C.F.R. § 4.114, DC 7305. Thus, in 
considering the possibility of staged ratings, the Board notes 
that the evidence of record does not support such a rating.  .  
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson, 12 Vet. 
App. 119.  

Ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  A single 
evaluation will be provided under the DC that reflects the 
predominant disability picture.  However, in this case, service 
connection is not in effect for any other digestive disorder.  
Specifically, the Veteran's claim of service connection for 
gastric schwannoma was denied.  As provided above, the November 
2009 VA examination determined that the gastric schwannoma was 
unrelated to his duodenal ulcer and the Veteran's symptoms of 
burning, nausea, and vomiting were associated with the surgery to 
remove the gastric schwannoma and not to the ulcer.  Therefore, 
the Veteran is not entitled to a higher rating under alternative 
diagnostic codes.  

Additionally, consideration of referral for an extra-schedular 
rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extra-schedular rating is warranted.  Here, the rating 
criteria clearly contemplate the Veteran's disability picture.  
They include symptomatology typically associated with ulcer 
disorder.  Significantly, the rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board notes that the issue of employability has 
not been raised by the record.  Throughout the appeal, it has 
been noted that the Veteran was retired due to age and duration 
of employment.  There is no indication that the Veteran's 
service-connected duodenal ulcer precluded him from obtaining 
employment.  As such, the issue of unemployability has not been 
raised and further consideration of TDIU is no warranted at this 
time.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for residuals of a 
duodenal ulcer in this case.  Thus, the benefit-of-the-doubt rule 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Veteran. App. 49, 55 (1990).  


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for service-connected residuals of a duodenal ulcer is 
denied.  


REMAND

The Veteran initially asserted that his major depressive disorder 
was caused or aggravated by his service-connected residuals of a 
duodenal ulcer.  As such, the RO adjudicated the Veteran's claim 
on secondary service connection grounds.  The Veteran was 
afforded VA examinations in connection with his secondary service 
connection claim in January 2009, November 2009, and February 
2010.  However, during his February 2010 formal RO hearing and 
during his June 2010, the Veteran asserted that stressors which 
occurred during his active duty directly caused his depression.  
Despite the extensive medical opinions and analyses of his 
acquired psychiatric disorders, the VA examination reports do not 
provide medical opinions as to whether the Veteran's depression 
was directly caused or aggravated by his active duty.  
Because the Veteran's post-service medical records indicate a 
current diagnosis of major depressive disorder, the service 
treatment records include complaints of excessive worry, 
nervousness, and tension, and the Veteran contends that his 
depressive disorder resulted at least in part from the stressors 
in service, an examination is warranted pursuant to VA's duty to 
assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	 Schedule the Veteran for a VA examination 
to determine (i) the diagnoses of any 
acquired psychiatric disorder(s), and (ii) 
whether such a disorder(s) is at least as 
likely as not etiologically related to 
service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner. All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood). 
 
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide 
a complete rationale for any opinion 
provided.

2.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


